Citation Nr: 0112402	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  00-09 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chemical 
sensitivities, to include as due to an undiagnosed illness.

2.  Entitlement to an increased evaluation for anxiety 
disorder, currently evaluated at 30 percent.

3.  Entitlement to an increased evaluation for a skin 
disorder, currently evaluated at 10 percent.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1999 and February 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO).


REMAND

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).

In relation to the veteran's claim for service connection for 
chemical sensitivities, the Board observes that the veteran 
was afforded a VA examination for respiratory diseases in 
December 1999.  However, the examiner did not have the claims 
file and was not a medical doctor.  She diagnosed the veteran 
with chemical sensitivities but apparently relied upon the 
veteran's history because no diagnostic testing was performed 
and no relevant objective findings were made.  She also 
rendered no opinion as to whether the current diagnosis was 
related to active service.  For the aforementioned reasons, 
the Board finds this examination to be inadequate.

In addition, both the general medical and the mental 
disorders examination reports suggested a connection between 
the veteran's anxiety and his claimed chemical sensitivities, 
and the general medical examiner stated that the veteran 
would need to be tested to determine chemical sensitivity.  
When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the Board finds that the veteran must 
be afforded a comprehensive VA examination to determine 
whether he suffers from chemical allergies, and if so, 
whether they are due to an undiagnosed illness, or otherwise 
to active service.

As to the veteran's claims for increased evaluations, the 
Board again finds that the examinations of record are 
inadequate.  The veteran was not provided a dermatological 
examination for his skin disorder.  During the October 1999 
general medical examination, the examiner described the 
veteran as having different types of skin eruptions all over 
his body.  However, he could not give a diagnosis and stated 
that he would need a dermatologist's opinion.  During the 
August 1999 mental disorders examination, the veteran was 
diagnosed with generalized anxiety disorder and assigned a 
global assessment of functioning (GAF) score of 60.  The 
examiner recommended that a higher rating be assigned for the 
veteran's anxiety and also recommended further medical and 
neurological testing.  The veteran's attorney also requested 
that he receive another mental status examination based upon 
a private August 1997 evaluation that found that the veteran 
appeared paranoid and delusional and may be manic depressive.

Finally, as to the veteran's claim for TDIU, the record 
currently contains no opinion as to the veteran's 
employability.  In various examinations, the veteran reported 
that he could only work part-time.  He largely attributed 
this to his chemical sensitivities and weakness of the lower 
extremities, both of which are currently not service 
connected.  However, in a claim for TDIU, the Board may not 
reject the claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's disability does not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  In Friscia, the United States Court of 
Appeals for Veterans Claims (Court) specifically stated that 
VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2000).

The Board is of the opinion that VA should reexamine the 
veteran, as specified in greater detail below, and to include 
pertinent opinion bearing on the veteran's claim for a TDIU 
(in accordance with Beaty v. Brown, 6 Vet. App. 532 (1994)), 
before an appellate decision is rendered.  Furthermore, VA 
must determine if there are circumstances, apart from 
nonservice-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability by 
placing this particular veteran in a different position than 
other veterans with the same combined disability evaluation.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

As aforementioned, the VA's duty to assist the veteran with 
the development of his claims has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  Under 
these circumstances, the Board is of the opinion that it may 
not properly proceed with appellate review until additional 
development has been accomplished.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment related to his claimed and 
service-connected disabilities, and that 
he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
document all reasonable efforts to obtain 
such records.

2.  The veteran should then be afforded a 
general medical examination.  The claims 
file, a copy of this remand, and a copy 
of the February 6, 1998, memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations must be 
made available to and be reviewed by all 
examiners in conjunction with their 
examinations.  The purpose of this 
examination is primarily to identify all 
signs and symptoms that the veteran 
claims to experience on a chronic basis 
as a result of his Persian Gulf War 
service, in particular those that result 
in his claimed chemical sensitivities.  A 
complete history, which includes the time 
of initial onset and the frequency and 
duration of manifestation of the chemical 
sensitivities should be elicited from the 
veteran.  All specialized testing should 
be completed, as deemed necessary by the 
examiner.  The examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings, and 
should expressly state an opinion as to 
whether the veteran's chemical 
sensitivities are attributable to a known 
clinical diagnosis.  If the chemical 
sensitivities are not attributable to a 
known diagnosis, the findings should 
reflect all objective indications of 
chronic disability, as defined under 38 
C.F.R. § 3.317(a)(2).  Finally, the 
examiner should express his or her 
opinion as to when the chemical 
sensitivity initially manifested itself 
and whether it is to be regarded as 
"chronic" (i.e., as having existed for 
six months or more or as having resulted 
in intermittent episodes of improvement 
and worsening over a six month period).  
If specialist examinations are indicated, 
they should be conducted.  All opinions 
expressed should be supported by 
reference to pertinent evidence in the 
record.

3.  The veteran should then be afforded 
appropriate VA medical examinations in 
order to thoroughly evaluate his service-
connected skin disorder and anxiety 
disorder and to identify all 
symptomatology attributable to his 
service-connected disorders.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiners.  The veteran's 
service-connected disabilities should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  The examiners 
must express an opinion as to the degree 
of interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's service-connected 
disabilities, as distinguished from his 
nonservice-connected disorders, without 
regard to the age of the veteran.  The 
examiners must provide a complete 
rationale for all conclusions and 
opinions.

4.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

5.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefits sought on appeal remain 
denied, the RO should furnish the veteran 
and his attorney with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 


The veteran and his attorney have the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the Regional Office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




